Title: From Thomas Jefferson to Andrew Jackson, 19 September 1803
From: Jefferson, Thomas
To: Jackson, Andrew


          
            
              Dear Sir
            
            Monticello Sep. 19. 1803.
          
          On reciept of your favor of Aug. 7. I made it the subject of some communication with the Secretary at War. he informs me that the charge against Colo. Butler on which stress is laid is for disobedience of orders & neglect of duty for not going to fort Adams when ordered, & for an absence from his command of near twelve months without leave. on this he will have the benefit of a trial by his peers, who no doubt will do him justice. 
          The acquisition of Louisiana is of immense importance to our future tranquility insomuch as it removes the intrigues of foreign nations to a distance from which they can no longer produce disturbance between the Indians & us. it will also open an asylum for these unhappy people, in a country which may suit their habits of life better than what they now occupy, which perhaps they will be willing to exchange with us: and to our posterity it opens a noble prospect of provision for ages. the world will here see such an extent of country under a free and moderate government as it has never yet seen.   being in the hurry of departure for Washington I must here offer you my friendly salutations & assurances of great respect & esteem.
          
            
              Th: Jefferson
            
          
        